UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7026



KENT N. SIMMONS,

                                              Petitioner - Appellant,

          versus


RON   ANGELONE,    Director,     Department    of
Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-2066)


Submitted:   August 10, 2001              Decided:   September 5, 2001


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kent N. Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kent N. Simmons appeals from the district court’s order deny-

ing his motion for reconsideration.     We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss

substantially on the reasoning of the district court.    Simmons v.

Angelone, No. CA-00-2066 (E.D. Va. June 5, 2001).*      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       The district court analyzed Simmons’ motion for recon-
sideration under Fed. R. Civ. P. Rule 60(b). Because the motion
was filed within ten days of the entry of judgment, it should have
been construed as a Rule 59(e) motion. Dove v. TEDESCO, 569 F.2d
807, 809 (4th Cir. 1978). Any error in the construction of Simmons’
motion was harmless, however; the district court’s thorough
analysis makes it evident that relief would have been unavailing
even had the motion been treated as arising under Rule 59(e).


                                2